Title: Mary Lewis to Thomas Jefferson, 23 September 1812
From: Lewis, Mary
To: Jefferson, Thomas


          Sir Sept 23th 12 
          I shall now be glad to have Joes assistance any evning—that will be convenient to you—perhaps sattarday will be most so and in time for me—I wish you to send some Barrels to morrow and have them filled with apples which you will accept and oblige me by so doing, as I have a very great ap abundance—the sooner you get them the better as thay are dayly carry,d of by plunders be so good as to remind Mr Chisholm of my small job of work, I can not find him out
          I am with much Esteem Your Sincear FriendM Lewis
        